[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                          SEPTEMBER 28, 2007
                                No. 07-10989               THOMAS K. KAHN
                            Non-Argument Calendar              CLERK
                          ________________________

                     D. C. Docket No. 06-00185-CR-5-RS

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                   versus

OMAR SILVA-NAVA,
a.k.a. Rene Rodriguez,
a.k.a. John Doe,

                                                     Defendant-Appellant.


                          ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                             (September 28, 2007)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
       Omar Silva-Nava appeals his conviction for false impersonation of a United

States citizen. See 18 U.S.C. § 911. Silva-Nava argues for the first time on appeal

that section 911 violates the First Amendment. We affirm.

       Where no timely objection was made in the district court, we review for

plain error. United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005).

Plain error consists of (1) error (2) that is plain (3) and affects substantial rights.

United States v. Moriarty, 429 F.3d 1012, 1019 (11th Cir. 2005). “[A]n error

cannot meet the ‘plain’ requirement of the plain error rule if it is not ‘clear under

current law.’” United States v. White, 416 F.3d 1313, 1319 (11th Cir. 2005)

(citation omitted).

       Siva-Nava contends that the district court plainly erred when it approved his

conviction for false impersonation of a United States citizen because section 911 is

overbroad and unconstitutional on its face. The challenged language of section

911 provides, “Whoever falsely and willfully represents himself to be a citizen of

the United States shall be fined under this title or imprisoned not more than three

years, or both.” 18 U.S.C. § 911. Silva-Nova’s argument fails.

       Neither this Court nor the Supreme Court has held that section 911 is

overbroad. Our sister circuits that have addressed overbreadth challenges to the

statutory language of section 911 have uniformly rejected the challenges. See



                                             2
United States v. Esparza-Ponce, 193 F.3d 1133, 1137 (9th Cir. 1999); United

States v. Achtner, 144 F.2d 49, 52 (2d Cir. 1944) (rejecting challenge to

predecessor statute, 8 U.S.C. § 746(a)(18)). The district court did not plainly err.

      Silva-Nava’s conviction is

      AFFIRMED.




                                           3